Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-13-2007

USA v. Goggans
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4280




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Goggans" (2007). 2007 Decisions. Paper 77.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/77


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                     NOT PRECEDENTIAL

UNITED STATES COURT OF APPEALS
     FOR THE THIRD CIRCUIT


            No. 03-4280


  UNITED STATES OF AMERICA

                 v.

       LACY J. GOGGANS,
                         Appellant
   (D.C. Crim. No. 02-cr-00320-1)


            No. 03-4281


  UNITED STATES OF AMERICA

                 v.

     TRENELL J. COLEMAN,
                         Appellant
   (D.C. Crim. No. 02-cr-00320-3)


            No. 03-4480


  UNITED STATES OF AMERICA

                 v.

     RYAN J. WASHINGTON,
                        Appellant
    (D.C. Crim. No. 02-00320-4)
                                     No. 04-1262


                          UNITED STATES OF AMERICA

                                           v.

                              RONALD BLACKWELL,
                                                  Appellant
                            (D.C. Crim. No. 02-cr-00320-2)


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                 District Judge: The Honorable Anne E. Thompson


                      Submitted Under Third Circuit LAR 34.1(a)
                                 November 27, 2007


               Before: BARRY, FUENTES and GARTH, Circuit Judges

                         (Opinion Filed: December 13, 2007)


                                       OPINION


BARRY, Circuit Judge

      On September 12, 2002, a federal grand jury sitting in Trenton, New Jersey

returned a second superseding indictment (“the indictment”) charging Lacy Goggans,

Ronald Blackwell, Trenell Coleman, and Ryan Washington with one count of conspiracy

to commit bank robberies in violation of 18 U.S.C. § 1951, one count of attempted bank

                                           2
robbery in violation of 18 U.S.C. §§ 2113(a) and 2, and two counts of using and carrying

a firearm during and in relation to a crime of violence in violation of 18 U.S.C. §§

924(c)(1) and 2. The indictment also charged Goggans, Coleman, and Washington with

one count of being a felon in possession of a firearm in violation of 18 U.S.C. §§ 922(g)

and 2. Following a jury verdict of guilty on all counts, the District Court sentenced

Goggans, Blackwell, Coleman, and Washington to terms of imprisonment of 594-months

(49 years, 6 months), 444-months (37 years), 572-months (47 years, 8 months), and 619-

months (51 years, 7 months), respectively. Each sentence included two mandatory-

consecutive sentences totaling 32 years: a 7-year sentence for using and carrying a

firearm in the course of the conspiracy, and a 25-year sentence for using and carrying a

firearm in the course of the attempted robbery.

       Appellants raise a number of issues on appeal.1 First, they challenge seven of the

District Court’s evidentiary rulings. Specifically, appellants claim that the District Court

erred by: (a) denying their motions to suppress physical evidence seized from their

persons and vehicles during the course of their arrests; (b) allowing the government to

introduce expert testimony regarding fingerprint comparison and analysis; (c) permitting

the government to introduce expert testimony concerning DNA evidence; (d) excluding

the lay opinion testimony of New York City Police Officer Mark Grogan; (e) allowing the




   1
    We have jurisdiction to review the convictions pursuant to 28 U.S.C. § 1291 and the
sentences pursuant to 18 U.S.C. § 3742(a).

                                             3
government to admit into evidence a newspaper clipping with a bank surveillance photo

showing Washington using a stolen ATM card; (f) allowing the government to introduce

expert testimony respecting the modus operandi of the nine bank robberies; and (g)

limiting and then subsequently striking portions of the testimony of a fingerprint expert

called by the defense.

       Second, appellants argue that the evidence as to one or more counts was

insufficient. Third, appellants assert that the District Judge improperly conveyed an

opinion of guilt to the jury by exhibiting clear bias against them throughout the course of

the trial. Fourth, appellants challenge their sentences. The primary sentencing issues

raised are: (a) whether the phrase “any crime of violence” contained in 18 U.S.C. § 924(c)

is ambiguous as to the allowable unit of prosecution; (b) whether the District Court erred

by imposing two mandatory consecutive sentences totalling 32 years on each of them

pursuant to 18 U.S.C. § 924(c); and (c) whether the District Court erred, when sentencing

them, by treating the United States Sentencing Guidelines as mandatory.2

       We have carefully reviewed the record and find that appellants’ judicial bias and

evidentiary arguments are without merit. We also believe that there was ample evidence

to support the jury’s finding of guilt on each count. We will, therefore, affirm the

judgments of conviction.



   2
     Appellants also raise a host of other Guidelines-related sentencing issues. Because
we must remand for resentencing under the Guidelines, we decline to address these issues
in this appeal.

                                             4
       As for the sentences, the government concedes that the District Court sentenced

appellants for their conspiracy, attempted bank robbery, and felon in possession of a

firearm 3 convictions by mandatorily applying the United States Sentencing Guidelines in

violation of United States v. Booker, 543 U.S. 220 (2005).4 Therefore, pursuant to United

States v. Davis, 407 F.3d 162, 165-66 (3d Cir. 2005) (en banc), we will vacate the

sentences as to those convictions and remand for resentencing.

       Notwithstanding our holding that the District Court must resentence the defendants

under Booker on the conspiracy, attempted bank robbery, and felon in possession of a

firearm convictions, we will affirm the District Court’s imposition of both the 7-year

mandatory-consecutive sentences and the 25-year mandatory-consecutive sentences based

on each of their two convictions under 18 U.S.C. § 924(c) for using and carrying a

firearm in relation to a crime of violence. See United States v. Williams, 464 F.3d 443,

449 (3d Cir. 2006) (vacating sentence imposed for conspiracy conviction and remanding

for resentencing pursuant to Booker, but affirming 10-year sentence imposed pursuant to

18 U.S.C. § 924(c) for discharging a firearm in furtherance of a drug trafficking offense

because it was a statutorily required mandatory minimum, not a sentence imposed

pursuant to the Guidelines). The District Court did not err in imposing these sentences.


   3
    We note that Blackwell was not indicted for being a felon in possession of a firearm,
and thus was not convicted of nor sentenced for this offense.
   4
    Goggans, Coleman, and Washington were sentenced on October 14, 2003, while
Blackwell was sentenced on January 16, 2004. The Supreme Court did not file its
opinion in Booker until January 12, 2005.

                                             5